Citation Nr: 0510815	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-08 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active military from April 1971 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the RO, which granted 
service connection for PTSD.  The veteran is contesting the 
initial 30 percent evaluation that was assigned.  

The Board notes that also on appeal was the issue of service 
connection for impotence.  

By April 2004 rating decision, the RO granted service 
connection for that disorder.  As the full benefit sought has 
been granted, this issue is moot and not before the Board.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in March 2003 and at a hearing before the 
undersigned Veterans Law Judge in January 2005.  



FINDING OF FACT

The service-connected PTSD is shown to have been productive 
of a disability picture that more nearly approximated that 
the criteria of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing effective work and social relationships since 
the date of the grant of service connection.  

CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
rating, but no higher, for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by a January 2002 letter, the April 2003 Statement 
of the Case, and the April 2004 Supplemental Statement of the 
Case, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised via these documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

In a February 2002 letter, the veteran reported a history of 
drinking and sensitivity to noise and crowds.  In another 
February 2002 letter, the veteran's wife stated that she and 
the veteran had been married for 28 years.

On April 2002 VA PTSD examination, the veteran reported that 
he had risen from a GS-2 to a GS-13 on the Federal Government 
pay scale and had worked for the Federal Government for 31 
years and hoped to retire four years hence when he reached 
the age of 55.  He indicated that he had been an alcoholic 
for approximately 30 years at which time he entered a 
rehabilitation program.  He asserted that his PTSD 
symptomatology had improved since he stopped drinking.  

The PTSD symptoms that the veteran reported included 
nightmares of combat, anxiety, and panic attacks occurring 
several times a day that included heart palpitations, chest 
pain, and shortness of breath.  The veteran also avoided 
stressors/triggers that would remind him of wartime 
experiences.  

The examiner noted normal speech, good eye contact, and a 
cheerful and euthemic affect.  The veteran's thought process 
was intelligent and coherent.  His memory was intact, as were 
abstract thinking, judgment, and insight.  

The examiner diagnosed delayed onset PTSD and assigned a 
global assessment of function (GAF) score of 60.  The 
examiner observed that the veteran had never had a break in 
his career due to PTSD but had mild to moderate difficulty 
with both promotions and work due to PTSD.

By August 2002 rating decision, the RO granted service 
connection for PTSD and assigned a disability evaluation of 
30 percent.  

At his March 2003 RO hearing, the veteran's representative 
stated that the veteran suffered three to four panic attacks 
a day, had impaired short and long term memory, impaired 
judgment, difficulty establishing effective social 
relationships, and a lack of motivation.  As a result, the 
representative asserted that the veteran's service-connected 
PTSD warranted a 50 percent evaluation.  

The veteran testified that he attended monthly psychotherapy 
sessions and used medication to control certain of his PTSD 
symptoms.  He reported a need to withdraw and spend time on 
his own as well as thoughts of suicide.  

Further, he stated that sometimes he suffered panic attacks 
at work.  He complained of nightmares and flashbacks.  He 
said that he felt isolated and read books, which he finished.  
According to the veteran, he had fairly good relationships 
with members of his family.  

Pursuant to an October 2003 VA PTSD examination, the examiner 
assessed an overall GAF score of 55, a GAF score of 60 due to 
PTSD, and a GAF of 55 due to panic attacks.  On examination, 
the veteran reported three to four panic attacks a day.  
These were triggered by noise, heights, and crowds.  He also 
reported intrusive thoughts and nightmares.  The veteran 
described rare auditory hallucinations.  

Objectively, the examiner observed that the veteran was alert 
and cooperative.  There was no thought disturbance, affective 
disturbance, and no delusions.  There was no evidence of 
suicidal or violent ideation, and attention, concentration, 
and memory were grossly intact.  The veteran was able to 
function at work and maintain satisfactory family 
relationships.  The veteran did appear anxious and tremulous.  

At his January 2005 hearing before the undersigned, the 
veteran stated that he now suffered at least four or five 
panic attacks a day.  He took pills at the onset of his panic 
attacks but had a prescription that was sufficient for only 
three daily panic attacks.  He testified that he also used 
antidepressants.  He suffered from nightmares and flashbacks, 
especially upon hearing loud noises.  When about to "lose 
it," he stated that he would leave the room in order to 
avoid confrontation with his wife.  

At work, he supervised several others and recounted that his 
work entailed a lot of interaction with others although he 
preferred to avoid contact with others.  There was occasional 
conflict at work; however, he had worked for his organization 
for 35 years.  He did not socialize, and his wife attended 
functions on her own.  Even at home, he confined himself to 
the television room.  


Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD has been rated 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated, 
as follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In considering the facts of this case, it is quite clear that 
the veteran is a high functioning individual.  He has been 
employed continuously for some 35 years and has risen 
steadily up the rungs of the federal pay scale.  Indeed, his 
position entails supervisory responsibilities.  He has been 
married for three decades and has good familial 
relationships.  \

The veteran's symptomatology appears to entail panic attacks, 
nightmares, flashbacks, avoidance of voluntary social 
situations and avoidance of certain stimuli.  

Given the overall record, the Board observes that the 
veteran's GAF score has hovered between 55 and 60, 
representing moderate symptoms.  His GAF score along with his 
increasingly frequent panic attacks, in the Board's opinion, 
are shown to have more nearly approximated the criteria for 
the assignment of a 50 percent since the date of the grant of 
service connection for his PTSD.  Id.  Under the provisions 
of 38 C.F.R. § 4.7, therefore, a 50 percent evaluation is 
granted.  See also 38 C.F.R. § 4.3.  

A 70 percent evaluation for PTSD would not be appropriate.  
The evidence is silent regarding the requisite very serious 
symptomatology inherent in such a rating.  Indeed, the 
veteran has not manifested illogical, obscure, or irrelevant 
speech, near-continuous panic, an inability to function 
independently, obsessional rituals, impaired impulse control, 
spatial disorientation, neglect of personal appearance, and 
other symptoms comprehended in the criteria for a 70 percent 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board observes that the veteran's symptomatology does not 
appear to have fluctuated significantly during the course of 
this appeal, and a staged rating is not appropriate under 
these circumstances.  See Fenderson, supra.  As such, a 50 
percent rating is for application for the entire period of 
the appeal.  



ORDER

An evaluation of 50 percent for the service-connected PTSD is 
granted, subject to the law and regulations governing the 
disbursement to VA monetary benefits.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


